As filed with the Securities and Exchange Commission May 17, 2011 File Nos. 002-78047 and 811-03489 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 43 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 44 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farm Road Milford, Connecticut 06461 207-347-2000 Christopher A. Madden Atlantic Fund Services Three Canal Plaza, Suite 600 Portland, Maine 04101 It is proposed that this filing will become effective: [X] immediately upon filing pursuant to Rule 485, paragraph (b)(1) []on pursuant to Rule 485, paragraph (b)(1) [] 60 days after filing pursuant to Rule 485, paragraph (a)(1) []on pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on pursuant to Rule 485, paragraph (a)(2) [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and that it has duly caused this amendment to itsregistration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milford, and the State of Connecticut on the 17th day of May, 2011. THE WRIGHT MANAGED EQUITY TRUST /s/ Peter M. Donovan Peter M. Donovan, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated and on the 17th day of May, 2011. SIGNATURE TITLE /s/ Peter M. Donovan President, Principal Executive Officer Peter M. Donovan and Trustee Michael J. McKeen* Treasurer, Principal Financial Michael J. McKeen and Accounting Officer James J. Clarke* Trustee James J. Clarke Dorcas R. Hardy* Trustee Dorcas R. Hardy A.M. Moody, III* Trustee A.M. Moody, III Richard E. Taber* Trustee Richard E. Taber * By:/s/ Peter M. Donovan Peter M. Donovan Attorney-in-Fact Pursuant to power of attorney previously filed. EXHIBITS LIST EXHIBIT Instance Document Ex-101.INS Schema Document Ex-101.SCH Definition Linkbase Document Ex-101.DEF Label Linkbase Document Ex-101.LAB Presentation Linkbase Document Ex-101.PRE
